Exhibit 10.2

EXECUTION VERSION

 

HILTON GRAND VACATIONS INC.

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (the “Agreement”) is entered into effective as of
September 21, 2020 (the “Effective Date”), by and between HILTON GRAND VACATIONS
INC., a Delaware corporation (the “Company”), and Matthew A. Sparks (the
“Executive”).

WHEREAS, the Executive is currently employed by the Company; and

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management group to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and

WHEREAS, the Company has determined that the best interests of the Company and
its stockholders will be served by reinforcing and encouraging the continued
dedication of the Executive to his or her assigned duties without distractions,
including but not limited to distractions arising from a potential change in
control of the Company; and

WHEREAS, this Agreement is intended to remove such distractions and to reinforce
the continued attention and dedication of the Executive to his or her assigned
duties;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:

1.Certain Defined Terms.  In addition to other terms defined herein, for
purposes of the Agreement, the following terms shall have the meanings indicated
below:

1.1“Accrued Amounts” means (a) accrued but unpaid base salary through the
Termination Date; (b) a cash payment in lieu of any accrued but unused vacation
through the Termination Date; (c) any unreimbursed business expenses incurred
through the Termination Date and payable to Executive, in accordance with any
Company business expense policies (as applicable); (d) if the Executive’s
termination occurs after the end of the annual bonus performance period but
before the annual bonus for the preceding year is paid, the annual bonus for the
preceding year, to the extent earned; and (e) any payments and benefits to which
Executive is entitled pursuant to the terms of any employee benefit or
compensation plan or program in which Executive participates (or participated).
The Company shall pay Executive the items in (a) through (c) within 30 days
following the Termination Date; the item in (d) on or before March 15 of the
year following the performance year; and the item in (e) in accordance with the
terms of such plans or programs or agreements.

1.2“Affiliate” means a Subsidiary and any other corporation or other entity or
Person controlling, controlled by or under common control with the Company.

1.3“Annual Base Salary” means the Executive’s annual base salary at the rate in
effect immediately prior to a Qualifying Termination.  

 

--------------------------------------------------------------------------------

 

1.4“Applicable Law” means any applicable laws, rules and regulations (or similar
guidance), including but not limited to the General Corporation Law of the State
of Delaware, the Securities Act of 1933, the Securities Exchange Act of 1934 and
the Code, in each case as amended.  References to any applicable laws, rules and
regulations shall also refer to any successor or amended provisions thereto and
shall be deemed to include any regulations or other interpretive guidance,
unless the Committee determines otherwise.

1.5“Board” means the Board of Directors of the Company.

1.6“Business” means the business of owning, financing, developing, redeveloping,
managing, marketing, operating, licensing, leasing and/or franchising vacation,
timeshare or lodging properties, and natural ancillary business products and
services related to such business, including, without limitation, membership
services, exchange programs, rental programs and provision of amenities.

1.7“Cause” means any of the following: (a) the Executive’s refusal substantially
to perform the Executive’s material duties or carry out the lawful instructions
of the Company (other than as a result of total or partial incapacity due to
physical or mental illness); (b) the conclusive finding of the Executive’s fraud
or embezzlement of Company property; (c) the Executive’s material dishonesty in
the performance of his or her duties resulting in significant harm to the
Company; (d) Executive’s conviction of a felony under the laws of the United
States or any state thereof or, where applicable, any equivalent offence
(including a crime subject to a custodial sentence of one year or more) under
the laws of the applicable jurisdiction; (e) the Executive’s gross misconduct in
connection with the Executive’s duties to the Company which could reasonably be
expected to be materially injurious to the Company; or (f) the Executive’s
material breach of this Agreement, in each as determined in good faith by the
Board or the Committee.  

1.8A “Change in Control” shall have the meaning given such term in the Company’s
2017 Omnibus Incentive  Plan or any successor Company stock incentive plan, in
each case as amended (such plan(s) being collectively referred to herein as the
“Stock Plan”); provided, however, that the term “Change in Control” shall be
construed in accordance with Code Section 409A if and to the extent required
under Code Section 409A.

1.9“Code” means the Internal Revenue Code of 1986.

1.10“Committee” means the Compensation Committee of the Board.

1.11“Company” means Hilton Grand Vacations Inc., a Delaware corporation, and any
successors thereto.  References to the “Company” also include references to the
Company’s Subsidiaries and its other Affiliates (and their successors), unless
the Committee or the Board determines otherwise.  

1.12“Competitor” means any Person engaged in the Business, including but not
limited to any vacation, timeshare or lodging companies that are comparable in
size to the Company, including, without limitation, Marriott Vacations
Worldwide, Wyndham Vacation Ownership, Interval Leisure Group, Disney Vacation
Club, Hyatt Vacation

2

--------------------------------------------------------------------------------

 

Ownership, Holiday Inn Club Vacations, Bluegreen Vacations, Diamond Resorts
International and Westgate Resorts.

1.13“Disability” means the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

1.14“Effective Date” means the effective date of the Agreement, as specified on
page one of the Agreement.

1.15“Employment Term” means the entire time period of the Executive’s employment
with or service to the Company.

1.16“Good Reason” means the occurrence of any of the following, without the
Executive’s written consent:

(a)Any material diminution in the Executive’s base salary or annual bonus
opportunity, other than a material diminution in base salary and/or annual bonus
opportunity that applies to senior executive officers of the Company generally
or that, with respect to annual bonus opportunities, is due to the failure to
attain performance or other business objectives;

(b)A material diminution in the Executive’s titles, authority, duties,
responsibilities or position;

(c)A permanent reassignment by the Company of the Executive’s primary office to
a location that is more than 50 miles from the Executive’s assigned primary
office as of the Effective Date;

(d)Any failure by the Company or any Affiliate to pay Executive any amounts due
and payable under, and in accordance with the terms of, this Agreement, the
indemnification agreement substantially similar to the form of attached to this
Agreement as Exhibit A (the “Indemnification Agreement”), or any equity award
agreement under the Stock Plan or any successor equity plan of the Company; or

(e)Any other action or inaction that constitutes a material breach by the
Company of the Agreement;

provided, however, that a termination by the Executive for any of the reasons
listed in (a) through (e) above shall not constitute termination for Good Reason
unless the Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and the Company fails to cure such
event within 30 days after receipt of this written notice.  The Executive’s
employment must be terminated for Good Reason within 150 days following the
initial

3

--------------------------------------------------------------------------------

 

occurrence of the event of Good Reason.  Good Reason shall not include the
Executive’s death or Disability.  

1.17“Person” means any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever.

1.18“Qualifying Termination” means the Executive’s termination of employment
with the Company (a) by the Company without Cause, (b) by the Executive for Good
Reason, or (c) in the case of a termination after the occurrence of a Change in
Control, by the Company without Cause or by the Executive for Good Reason which,
in each case, occurs within 24 months after the occurrence of such Change in
Control. For the avoidance of doubt, in no event shall the Executive be deemed
to have experienced a Qualifying Termination as a result of the Executive’s
death, Disability or voluntary termination without Good Reason.

1.19“Restricted Period” means a period of 24 months following the Termination
Date.

1.20“Severance Benefits” has the meaning provided in Section 2 hereof.

1.21“Subsidiary” means a corporation, company or other entity (a) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (b) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, or unincorporated association), but
more than 50% of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

1.22“Target Bonus” means the Executive’s target annual bonus for the year in
which the Qualifying Termination occurs.

1.23“Termination Date” means the date that the Executive’s employment with the
Company terminates for all purposes, as reflected in the writing documenting the
termination from the party terminating the employment relationship to the other
party, in accordance with Section 5 hereof.

2.Qualifying Termination; Severance Benefits.  

2.1Severance Benefits.  Subject to the terms and conditions herein, upon the
Executive’s Qualifying Termination, the Executive shall receive the following
benefits (the benefits provided in Section 2.1(a) and Section 2.1(b) being
collectively referred to as the “Severance Benefits”):

(a)A cash payment equal to the sum of (A) 2.0 times the Executive’s Annual Base
Salary, and (B) 2.0 times the Executive’s Target Bonus.  In the event that the
Executive terminates employment due to a Qualifying Termination and a Change in
Control has occurred, such payment shall be made within 60 days following the
Termination Date.  In the event that the Executive terminates

4

--------------------------------------------------------------------------------

 

employment due to a Qualifying Termination and a Change in Control has not
occurred, the following shall apply:  That portion of the Severance Benefits
payable to the Executive pursuant to this Section 2.1(a) that exceeds the
“separation pay limit,” if any, shall be paid to the Executive in a lump sum
payment within 60 days following the Termination Date (or such earlier date, if
any, as may be required under applicable wage payment laws). The “separation pay
limit” shall mean two times the lesser of: (i) the sum of the Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the calendar year immediately preceding the calendar year in
which the Executive’s Termination Date occurs (adjusted for any increase during
that calendar year that was expected to continue indefinitely if the Executive
had not terminated employment); and (ii) the maximum dollar amount of
compensation that may be taken into account under a tax-qualified retirement
plan under Code Section 401(a)(17) for the year in which his or her Termination
Date occurs. The lump sum payment to be made to the Executive pursuant to this
Section 2.1(a) is a separate payment intended to be exempt from Code Section
409A under the exemption found in Regulation Section 1.409A-(b)(4) for
short-term deferrals. The remaining portion of the Severance Benefits payable to
the Executive pursuant to this Section 2.1(a) shall be paid in periodic
installments (each installment to be treated as a separate payment) over the
24-month period commencing on the Termination Date (as defined herein) in
accordance with the normal payroll practices of the Company. Notwithstanding the
foregoing, in no event shall such remaining portion of the Severance Benefit be
paid to the Executive later than December 31 of the second calendar year
following the calendar year in which Executive’s Termination Date occurs. The
payments to be made to the Executive pursuant to the immediately preceding
sentence of this Section 2.1(a) are intended to be exempt from Code Section 409A
under the exemption found in Regulation Section 1.409A-(b)(9)(iii) for
separation pay plans (i.e., the so-called “two times” pay exemption).  

(b)For 18 months following the Termination Date (the “COBRA Reimbursement
Period”), monthly payments of an amount equal to the excess of (i) the COBRA
cost of such coverage over (ii) the amount that the Executive would have had to
pay for such coverage if he had remained employed during the COBRA Reimbursement
Period and paid the active employee rate for such coverage, less withholding for
taxes and other similar items; provided, however, that (A) if the Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to the
Executive’s spouse), the Company’s obligation to pay any portion of the cost of
health coverage as described herein shall cease, except as otherwise provided by
law; (B) the COBRA Reimbursement Period shall only run for the period during
which the Executive is eligible to elect health coverage under COBRA and timely
elects such coverage; (C) nothing herein shall prevent the Company from
amending, changing, or canceling any group medical, dental, vision and/or
prescription drug plans during the COBRA Reimbursement Period; (D) during the
COBRA Reimbursement Period, the benefits provided in any one calendar year shall
not affect the amount of benefits provided in any other calendar year (other
than the effect of any overall coverage benefits under the applicable plans);
(E) the reimbursement of an eligible

5

--------------------------------------------------------------------------------

 

taxable expense shall be made as soon as practicable but not later than December
31 of the year following the year in which the expense was incurred; (F) the
Executive’s rights pursuant to this Section 2.1(b) shall not be subject to
liquidation or exchange for another benefit; and (G) the monthly payments
described in this subparagraph (b) shall be taxable to the Executive and any
applicable withholdings shall apply or such amounts shall be treated as imputed
income to the Executive;

(c)Notwithstanding the foregoing, subject to Section 7 below, the Company shall
be obligated to provide the Severance Benefits and the pro rata bonus described
in Section 2.2(b) only if within 60 days after the Termination Date the
Executive shall have executed a separation and release of claims and covenant
not to sue agreement substantially similar to the form of waiver and release
attached to this Agreement as Exhibit B (the “Release Agreement”) and such
Release Agreement shall not have been revoked within the revocation period
specified in the Release Agreement.  For the avoidance of doubt, the Company
shall have no obligation to provide the Severance Benefits, and the Executive
shall not be entitled to any of the Severance Benefits, if the Executive has
failed to comply with the obligations set forth in Section 4 and such failure is
sufficient to constitute a material breach of this Agreement, the Company may
suspend, terminate and/or recover from the Executive the Severance Benefits.

For the avoidance of doubt, inclusion of Target Bonus in the calculation of
Severance Benefits does not affect and is not in lieu of the Executive’s annual
bonus opportunity, if any, for the year in which the Termination Date occurs,
which shall be determined in accordance with Section 2.2 herein.

2.2Other Compensation and Benefits.  In addition, upon a Qualifying Termination,
the Executive shall be entitled to the following benefits:

(a)Accrued Amounts. The Accrued Amounts, payable as described above;

(b)Pro Rata Bonus.  Subject to execution of the Release Agreement in accordance
with Section 2.1(c) and Section 7 herein, a pro rata portion of the Executive’s
annual bonus for the year in which the Termination Date occurs, to the extent
earned based on actual performance (such amount to be calculated by determining
the amount of the annual bonus earned as of the end of the year in which the
Termination Date occurs and pro-rating such amount by the portion of such year
Executive was employed by the Company, said pro rata bonus amount to be paid on
or before March 15 of the year following the performance year);

(c)Life Insurance.  To the extent the Company provides the Executive’s life
insurance coverage immediately prior to the Qualifying Termination and this
coverage is eligible for post-termination continuation or conversion to an
individual policy, a cash payment equal to the amount required to continue such
coverage as an individual policy for a period of 12 months following the
Termination Date (and, if the Company deems necessary or advisable, to convert
such coverage to an

6

--------------------------------------------------------------------------------

 

individual policy), payable in a single lump sum within 60 days following the
Termination Date; and

(d)Equity Awards.  The Executive’s rights, if any, with respect to any equity
awards granted to him or her under the Stock Plan shall be as determined under
the Stock Plan and applicable award agreement(s).  For the avoidance of doubt,
the Executive shall be entitled to accelerated vesting or other benefits upon a
Qualifying Termination only if and to the extent provided under the terms of the
Stock Plan and applicable award agreement(s).

(e)Other Employee Benefits.  The Executive’s rights and obligations, if any,
upon a Qualifying Termination under other compensation or employee benefit
plans, policies, agreements or arrangements of the Company shall be as
determined under such plans, policies, agreements or arrangements.

3.Non-Qualifying Termination.  Except as provided below, if the Executive’s
status as an employee is terminated for any reason other than due to a
Qualifying Termination, the Executive shall not be entitled to receive the
Severance Benefits, and the Company shall not have any obligation to the
Executive under this Agreement.  In the event that Executive’s employment with
the Company is terminated for any reason, the Company shall pay Executive (or
his or her estate or legal guardian, as applicable) the Accrued Amounts;
provided, however, that if the Executive’s employment terminates due to Cause,
the Executive shall forfeit the right to the annual bonus described in Section
1.1(d). Additionally, Executive shall remain entitled to his or her
indemnification rights as provided in this Agreement and the Indemnification
Agreement and/or pursuant to the Company’s certificate of incorporation,
charter, by-laws, and/or other corporate documents and policies.

4.Covenants.

4.1Non-Competition; Non-Solicitation.

(a)The Executive acknowledges and recognizes the highly competitive nature of
the Businesses of the Company and accordingly agrees as follows:

(i)During the Employment Term and subsequent Restricted Period, the Executive
will not, whether on the Executive’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly solicit or assist in
soliciting away from the Company the business of any then current or prospective
client or customer with whom the Executive (or his or her direct reports) had
personal contact or dealings on behalf of the Company during the one-year period
preceding the Termination Date.

(ii)During the Restricted Period, the Executive will not directly or indirectly
anywhere in the United States:

(A)Engage in the Business directly or indirectly, or enter the employ of, or
render any services to, a Competitor, provided that this restriction shall not
prevent the Executive from working for or

7

--------------------------------------------------------------------------------

 

performing services on behalf of a Competitor if such Competitor is also engaged
in other lines of business and if the Executive’s employment or services are
restricted to such other lines of business, and will not be providing support,
advice, instruction, direction or other guidance to lines of business that
constitute the Competitor;

(B)Acquire a financial interest in, or otherwise become actively involved with,
a Competitor, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; or

(C)Intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the Company and any of its clients,
customers, suppliers, partners, members or investors.

(iii)Notwithstanding anything to the contrary in this Section 4, the Executive
may, directly or indirectly, own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (A) is not a controlling person of, or
a member of a group which controls, such person and (B) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(iv)During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any Person or
entity, directly or indirectly:

(A)Solicit or encourage any employee of the Company to leave the employment of
the Company or encourage any independent contractor to cease providing services
to the Company; or

(B)Hire or engage any employee or independent contractor who was employed or
engaged by the Company as of the Termination Date or who left the employment of
or engagement with the Company coincident with, or within one year prior to or
after, the Termination Date, provided that this prohibition does not apply to
(X) administrative personnel employed by the Company or (Y) any Company employee
or independent contractor who is hired or engaged away from the Company as a
result of responding to a generic job posting on a website or in a newspaper or
periodical of general circulation, without any involvement or encouragement by
the Executive.

8

--------------------------------------------------------------------------------

 

(v)During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly and intentionally encourage any material consultant of the Company to
cease working with the Company.

(b)The period of time during which the provisions of this Section 4 shall be in
effect shall be extended by the length of time during which the Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(c)The Company reserves the right to waive the enforcement of or limit the scope
of the non-competition or non-solicitation provisions of this Agreement as to
the Executive if and as it deems appropriate in its sole discretion on a
case-by-case basis.

4.2Confidentiality.

(a)The Executive will not at any time (whether during or after the Employment
Term and whether during or after the Restricted Period) (i) retain or use for
the benefit, purposes or account of the Executive or any other Person; or (ii)
disclose, divulge, reveal, communicate, share, transfer or provide access to any
Person outside the Company (other than its professional advisers who are bound
by confidentiality obligations or otherwise, in performance of the Executive’s
duties under the Executive’s employment and pursuant to customary industry
practice, or as may be required by law or in response to a court order or a
request by a regulatory or administrative body), any nonpublic, proprietary or
confidential information, including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals concerning the past, current or future business,
activities and operations of the Company and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board or the Committee.

(b)“Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Executive’s breach of this covenant; (ii) made legitimately available to the
Executive by a third party without breach of any confidentiality obligation of
which the Executive has knowledge; or (iii) required by law to be disclosed,
provided that with respect to subsection (iii) the Executive shall, except as
otherwise provided in Section 4.2(d) herein, give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

9

--------------------------------------------------------------------------------

 

(c)Upon termination of the Executive’s employment with the Company for any
reason, the Executive shall (i) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company; and (ii)
immediately destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in the Executive’s
possession or control (including any of the foregoing stored or located in the
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information, except that the Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information. Notwithstanding the above, nothing
herein shall require Executive to return to the Company any computers or
telecommunication equipment or tangible property which he owns, including, but
not limited to, personal computers, phones and tablet devices; provided,
however, that he shall remove from all such devices any Confidential Information
stored thereon.

(d)Notwithstanding the foregoing provisions of Section 4.2, (i) nothing in this
Agreement or other agreement prohibits the Executive from reporting possible
violations of law or regulation to any governmental agency or entity, including
but not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress and any agency Inspector General (the “Government
Agencies”), or communicating with Government Agencies or otherwise participating
in any investigation or proceeding that may be conducted by Government Agencies,
including providing documents or other information, (ii) the Executive does not
need the prior authorization of the Company to take any action described in (i),
and the Executive is not required to notify the Company that he has taken any
action described in (i); and (iii) the Agreement does not limit the Executive’s
right to receive an award for providing information relating to a possible
securities law violation to the Securities and Exchange Commission.  Further,
notwithstanding the foregoing, the Executive will not be held criminally or
civilly liable under any federal, state or local trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation or law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under
seal.  Additionally, an individual suing an employer for retaliation based on
the reporting of a suspected violation of law may disclose a trade secret to his
or her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

4.3Non-Disparagement.  As a condition to the receipt of the Qualifying
Termination Severance Benefits, the Executive agrees that he or she will not
directly, or through any other Person, at any time (whether during or after his
or her Employment Term and during or after the Restricted Period) make any
public or private statements that are

10

--------------------------------------------------------------------------------

 

disparaging of the Company, or its respective businesses or employees, officers,
directors, or stockholders. The Company agrees that it will not, and it will
exercise its reasonable best efforts to cause its Affiliates (and the officers
and directors of the Company and/or its Affiliates) to not, directly, or through
any other Person, at any time make any public or private statements that are
disparaging of the Executive.

4.4Reasonableness of Restrictions.  It is expressly understood and agreed that,
although the Executive and the Company consider the restrictions contained in
this Section 4 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
the Executive, the provisions of this Section 4 shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Section 4 is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

4.5Breach of Restrictive Covenants.  The Executive acknowledges that this
Agreement is designed and intended only to protect the legitimate business
interests of the Company and that the restrictions imposed by this Agreement are
necessary, fair and reasonably designed to protect those interests. The
Executive further acknowledges that the Company has given him or her access to
certain Confidential Information, and that the use of such Confidential
Information by him or her on behalf of some other entity (including himself or
herself) would cause irreparable harm to the Company.  The Executive also
acknowledges that the Company has invested considerable time and resources in
developing its relationships with its customers and in training Company
employees, the loss of which similarly would cause irreparable harm to the
Company.  Without limitation, the Executive agrees that if he or she should
breach or threaten to breach any of the restrictive covenants contained in
Section 4 of this Agreement, the Company may, in addition to seeking other
available remedies (including but in no way limited to the Company’s  rights
under this Agreement), apply, consistent with Section 10.6 below, for the
immediate entry of an injunction restraining any actual or threatened breaches
or violations of said provisions or terms by the Executive.  Further, if, for
any reason, any of the restrictive covenants or related provisions contained in
Section 4 of this Agreement should be held invalid or otherwise unenforceable,
it is agreed the court shall construe the pertinent section(s) or provision(s)
so as to allow its enforcement to the maximum extent permitted by Applicable
Law. The Executive further agrees that any claimed Company breach of this
Agreement shall not prevent, or otherwise be a defense against, the enforcement
of any restrictive covenant or other Executive obligation herein.

4.6Executive Representations.  The Executive represents that the restrictions on
his or her business provided in this Agreement are fair to protect the
legitimate business interests of the Company.  The Executive represents further
that the consideration for this Agreement is fair and adequate, and that even if
the restrictions in this Agreement are applied to him or her, he or she shall
still be able to earn a good and reasonable living from those activities, areas
and opportunities not restricted by this Agreement.  In addition, the

11

--------------------------------------------------------------------------------

 

Executive represents that he or she has had an opportunity to consult with
independent counsel concerning this Agreement and is not relying on the Company
or its counsel for any related legal, tax or other advice.

5.Termination Procedures.  Any purported termination of the Executive’s
employment shall be documented in a writing appropriate to the nature of the
termination from the party terminating the employment relationship to the other
party:

(a)In the case of termination by the Company with Cause, the Company shall
provide Executive with a written notice identifying (i) in reasonable detail the
facts and circumstances giving rise to the determination that Cause exists, and
(ii) the effective date of the termination of employment;

(b)In the case of a termination by the Executive for Good Reason, the Executive
shall provide the Company with a written notice (the “Notice of Good Reason”)
stating (i) in reasonable detail the facts and circumstances giving rise to the
determination that Good Reason exists, and (ii) the effective date of the
termination of employment absent cure, as provided below, in compliance with the
time period set forth in Section 1.16 herein;

(c)In the case of all other terminations of employment, a document establishing
the effective date of the termination of employment, in each case, subject to
any other contractual obligations that may exist between the Company and the
Executive.  Under circumstances where the Executive will be eligible for payment
and benefits under the terms of the Agreement (i.e., a termination by the
Company without Cause), the document will confirm the Executive’s eligibility
for these payments and benefits and summarize the Executive’s entitlements
post-termination.

Notwithstanding the foregoing, in the case of a termination by the Executive
with Good Reason, the Company shall have an opportunity to cure the
circumstances giving rise to Good Reason within 30 days after receipt of the
Notice of Good Reason.  If the Company fails to cure such circumstances, the
effective date of termination shall be the date specified in the Notice of Good
Reason, notwithstanding such 30-day cure period.

6.Code Section 280G.

6.1Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any benefit, payment or distribution by the Company to
or for the benefit of the Executive (whether payable or distributable pursuant
to the terms of this Agreement or otherwise) (such benefits, payments or
distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Code Section 4999, then
prior to the making of any of the Payments to the Executive, a calculation shall
be made comparing (i) the net benefit to the Executive, of the Payments after
payment of the Excise Tax, to (ii) the net benefit to the Executive, if the
Payments had been limited to the extent necessary to avoid being subject to the
Excise Tax.  If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then

12

--------------------------------------------------------------------------------

 

the Payments shall be limited to the extent necessary to avoid being subject to
the Excise Tax (the “Reduced Amount”).  The reduction of the Payments due
hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change of control, as determined by the Determination Firm (as defined in
subsection (b) below).  For purposes of this Section 6, present value shall be
determined in accordance with Code Section 280G(d)(4).  For purposes of this
Section 6, the “Parachute Value” of a Payment means the present value as of the
date of the change of control of the portion of such Payment that constitutes a
“parachute payment” under Code Section 280G(b)(2), as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

6.2All determinations required to be made under this Section 6, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Executive (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
days of the receipt of notice from the Executive that a Payment is due to be
made, or such earlier time as is requested by the Company.  All fees and
expenses of the Determination Firm shall be borne solely by the Company.  Any
determination by the Determination Firm shall be binding upon the Company and
the Executive.  As a result of the uncertainty in the application of Code
Section 4999 at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 6 (“Underpayment”), consistent with the calculations
required to be made hereunder.  The Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive together
with interest at the applicable Federal rate provided for in Code
Section 7872(f)(2), but no later than March 15 of the year after the year in
which the Underpayment is determined to exist, which is when the legally binding
right to such Underpayment arises.

6.3In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 6 shall be of
no further force or effect.

7.Code Section 409A.

7.1General.  The Company intends that the payments and benefits provided under
the Agreement shall either be exempt from the application of, or comply with,
the requirements of Code Section 409A.  The Agreement shall be construed in a
manner that affects the Company’s intent to be exempt from or comply with Code
Section 409A.  Notwithstanding anything in the Agreement to the contrary, the
Committee may amend the Agreement, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of remaining exempt from or
complying with the requirements of Code Section 409A.  Whenever payments under
the Agreement are to be made in installments,

13

--------------------------------------------------------------------------------

 

each such installment shall be deemed to be a separate payment for purposes of
Code Section 409A.  Further, (a) in the event that Code Section 409A requires
that any special terms, provisions or conditions be included in this Agreement,
then such terms, provisions and conditions shall, to the extent practicable, be
deemed to be made a part of this Agreement, and (b) terms used in this Agreement
shall be construed in accordance with Code Section 409A if and to the extent
required.  Further, in the event that this Agreement or any benefit thereunder
shall be deemed not to comply with Code Section 409A, then neither the Company,
the Board, the Committee nor its or their designees or agents shall be liable to
the Executive or other Person for actions, decisions or determinations made in
good faith.

7.2Definitional Restrictions.  Notwithstanding anything in the Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Code Section 409A
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under the Agreement by reason of the occurrence of the Executive’s separation
from service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Executive by reason of such circumstance unless the
circumstances giving rise to such separation from service meet any description
or definition of “separation from service” in Code Section 409A (without giving
effect to any elective provisions that may be available under such
definition).  This provision does not prohibit the vesting of any amount upon a
separation from service, however defined.  If this provision prevents the
payment or distribution of any Non-Exempt Deferred Compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Code Section 409A-compliant “separation from service,” or such
later date as may be required by subsection 7.3 below.

7.3Six-Month Delay in Certain Circumstances.  In the event that, notwithstanding
the clear language of the Agreement and the intent of the Company, any amount or
benefit under this Agreement constitutes Non-Exempt Deferred Compensation and is
payable or distributable by reason of the Executive’s separation from service
during a period in which the Executive qualifies as a “Specified Employee” under
Code Section 409A, then, subject to any permissible acceleration of payment
under Code Section 409A:

(a)The amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Executive’s
separation from service under the terms of this Agreement will be accumulated
through and paid or provided on the first day of the seventh month following the
Executive’s separation from service (or, if the Executive dies during such
period, within 30 days after the Executive’s death) (in either case, the
“Required Delay Period”); and

(b)The normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A.

14

--------------------------------------------------------------------------------

 

7.4Timing of Release.  Whenever in this Agreement a payment or benefit is
conditioned on the Executive’s execution of a release of claims and covenant not
to sue, the Company shall provide such release to the Executive promptly
following the Termination Date, and such release and covenant not to sue must be
executed and all revocation periods shall have expired in accordance with terms
set forth in the release, but in no case later than 60 days after the
Termination Date; failing which such payment or benefit shall be forfeited.  If
such payment or benefit constitutes Non-Exempt Deferred Compensation, then,
subject to subsection 7.3 above, such payment or benefit (including any
installment payments) that would have otherwise been payable during such 60-day
period shall be accumulated and paid on the 60th day after the Termination Date
provided such release shall have been executed and such revocation periods shall
have expired.  If such payment or benefit is exempt from Code Section 409A, the
Company may elect to make or commence payment at any time during such 60-day
period.

7.5Expense Reimbursement. All expenses eligible for reimbursements in connection
with the Executive’s employment with the Company must be incurred by the
Executive during the term of employment or service to the Company and must be in
accordance with the Company’s expense reimbursement policies. The amount of
reimbursable expenses incurred in one taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year. Each category of
reimbursement shall be paid as soon as administratively practicable, but in no
event shall any such reimbursement be paid after the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. No
right to reimbursement is subject to liquidation or exchange for other benefits.

8.No Mitigation.  The Executive shall not be required to seek other employment
or to attempt in any way to reduce or mitigate any benefits payable under this
Agreement, and the amount of any such benefits shall not (except as otherwise
provided in Section 2.1(b) herein) be reduced by any other compensation paid or
provided to the Executive following the Executive’s termination of service.

9.Successors.

9.1Company Successors.  The Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors and assigns.  

9.2Executive Successors.  The Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries.  If the Executive shall die while any amount remains payable to
the Executive hereunder, all such amounts shall be paid in accordance with the
terms of the Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

10.Miscellaneous.

10.1Notices.  All communications relating to matters arising under the Agreement
shall be in writing and shall be deemed to have been duly given when hand

15

--------------------------------------------------------------------------------

 

delivered, faxed, emailed or mailed by reputable overnight carrier or United
States certified mail, return receipt requested, addressed, to the Company or
the Executive, as applicable, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

If to the Company:

Hilton Grand Vacations Inc.

6355 Metro West Boulevard, Suite 180

Orlando, Florida 32835

Attention:  Chief Human Resources Officer

with a copy to:

Hilton Grand Vacations Inc.

6355 Metro West Boulevard, Suite 180

Orlando, Florida 32835

Attention: General Counsel

If to the Executive:

Matthew A. Sparks

8009 Kentbury Drive

Bethesda, MD 20814

10.2No Right to Continued Employment or Service.  Nothing contained in the
Agreement shall (a) confer upon the Executive any right to continue as an
employee or service provider of the Company, (b) constitute any contract of
employment or service or agreement to continue employment or service for any
particular period or (c) interfere in any way with the right of the Company to
terminate a service relationship with the Executive, for any reason or for no
reason.  The Executive understands that he or she is an employee at will.

10.3Amendment; Waiver of Agreement.  Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only by a written
agreement executed and delivered by the Company and the Executive.
Notwithstanding the foregoing, the Company shall have unilateral authority to
amend this Agreement (without Executive consent) to the extent necessary to
comply with Applicable Law (including but not limited to Code Section 409A) or
changes to Applicable Law. No failure or delay by any party in exercising any
right, power or privilege hereunder will operate as a waiver thereof nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided will be cumulative and not exclusive of any rights or
remedies provided by Applicable Law.

16

--------------------------------------------------------------------------------

 

10.4Withholding.  The Company shall have the authority and the right to deduct
and withhold an amount sufficient to satisfy federal, state, local and foreign
taxes required by law to be withheld with respect to any benefits payable under
the Agreement.

10.5Benefits Not Assignable.  Except as otherwise provided herein or by
Applicable Law, no right or interest of the Executive under the Agreement shall
be assignable or transferable, in whole or in part, either directly or by
operation of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Executive
shall be liable for, or subject to, any obligation or liability of the
Executive.  When a payment is due under the Agreement to the Executive and he or
she is unable to care for his or her affairs, payment may be made directly to
his or her legal guardian or personal representative.

10.6Governing Law; Forum Selection; Jury Waiver.  The Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware,
without regard to the conflict of laws provisions of any state, to the extent
not preempted by federal law, which shall otherwise control.  The parties
knowingly and voluntarily agree that any controversy or dispute arising out of
or otherwise related to this Agreement, including any statutory or other claim
relating to the Executive’s employment with the Company, the termination
thereof, or his or her work for the Company, shall be tried exclusively, without
jury, and consent to personal jurisdiction, in the state courts of Orlando,
Florida, or the United States District Court for the Middle District of Florida,
Orlando division. [Notwithstanding the foregoing, as a condition to the
effectiveness of this Agreement, the Executive will be required to sign a Mutual
Agreement to Arbitrate Claims substantially similar to the form attached hereto
as Exhibit C.]

10.7Headings.  The headings contained in the Agreement are for convenience of
reference only and will not control or affect the meaning, construction or
interpretation of the Agreement’s provisions.

10.8No Trust Fund; Unfunded Obligations.  The obligation of the Company to make
payments hereunder shall constitute an unsecured liability of the Company to the
Executive. The Company shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Executive shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Agreement shall create or be construed as creating a trust of
any kind or any other fiduciary relationship between or among the Company, the
Executive, or any other person. To the extent that any person acquires a right
to receive payment from the Company, such right shall be no greater than the
right of an unsecured creditor of the Company.

10.9No Third Party Beneficiaries.  Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied will give or be
construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

17

--------------------------------------------------------------------------------

 

10.10Controlling Document. Except with respect to the Stock Plan or annual bonus
plan, if any provision of any agreement, plan, program, policy, arrangement or
other written document between or relating to the Company and Executive
conflicts with any provision of this Agreement, the provision of this Agreement
shall control and prevail.  

10.11No Limitation of Rights. Nothing in this Agreement shall limit or prejudice
any rights of the Company under any other laws.

10.12Counterparts. This Agreement may be signed in any number of counterparts,
including via facsimile transmission, each of which will be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

10.13Severability.  If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof. If any provision of this Agreement is finally judicially determined to
be invalid, ineffective or unenforceable, the determination will apply only in
the jurisdiction in which such final adjudication is made, and such provision
will be deemed severed from this Agreement for purposes of such jurisdiction
only, but every other provision of this Agreement will remain in full force and
effect, and there will be substituted for any such provision held invalid,
ineffective or unenforceable, a provision of similar import reflecting the
original intent of the parties to the extent permitted under Applicable Law.

10.14Certain Interpretive Matters.

(a)Unless the context otherwise requires, (i) all references to sections are to
sections of this Agreement, (ii) each term defined in this Agreement has the
meaning assigned to it, (iii) words in the singular include the plural and vice
versa and (iv) the terms “herein,” “hereof,” “hereby,” “hereunder” and words of
similar import shall mean references to this Agreement as a whole and not to any
individual section or portion hereof. All references to $ or dollar amounts will
be to lawful currency of the United States.

(b)No provision of this Agreement will be interpreted in favor of, or against,
any of the parties hereto by reason of the extent to which any such party or
his, her or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.

10.15Entire Agreement; Superseding Effect; No Duplicative Benefits.  This
Agreement constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both oral and written, including but not limited to any term sheet or other
similar summary of proposed terms, between the parties with respect to the
subject matter of this Agreement. The Executive acknowledges and agrees that his
or her receipt of severance benefits under this Agreement is in lieu of any
similar benefits under any other Company severance plan, policy or

18

--------------------------------------------------------------------------------

 

arrangement and that he or she shall not be entitled to duplicative benefits
under both this Agreement and any other Company severance plan, policy or
arrangement.

10.16Full Understanding.  The Executive represents and agrees that he or she has
carefully read and fully understands all of the provisions of this Agreement and
that the Executive freely and voluntarily enters into the Agreement. The
Executive also agrees and acknowledges that the obligations owed to the
Executive under this Agreement are solely the obligations of the Company and
that none of the Company’s stockholders, directors or lenders will have any
obligation or liabilities in respect of this Agreement and the subject matter
hereof.

10.17Compliance with Recoupment, Ownership and Other Policies or Agreements. As
a condition to entering into this Agreement, the Executive agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to the Executive from time to time. In addition, the Executive shall
be subject to such compensation recovery, recoupment, forfeiture or other
similar provisions as may apply at any time to the Executive under Applicable
Law.

10.18Tax Matters.  The Company has made no warranties or representations to the
Executive with respect to the tax consequences (including but not limited to
income tax consequences) contemplated by this Agreement and/or any benefits to
be provided pursuant thereto.  The Executive acknowledges that there may be
adverse tax consequences related to the transactions contemplated hereby and
that the Executive should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof.  The Executive also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Executive.

10.19Entity. As used in this Agreement, the term the “Company” shall include, as
applicable, Hilton Resorts Corporation, the Company’s employer entity that is
wholly owned by the Company.

[Signature Page to Follow]

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

Hilton Grand Vacations Inc.

 

 

 

By:      /s/ Charles R. Corbin              

Name: Charles R. Corbin

Title:   Executive Vice President &
General Counsel

Date:_9/21/2020   _    ____________

 

EXECUTIVE

 

 

 

By:       /s/ Matthew A. Sparks            

Name: Matthew A. Sparks

Title:   Executive Vice President &
Chief Development Officer

Date: 9/21/2020         _____________

 

 

 

 

20

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF INDEMNIFICATION AGREEMENT

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is effective as of the first
date on which the undersigned was duly appointed to serve as an officer of
Hilton Grand Vacations Inc., a Delaware corporation (the “Company”), and the
undersigned officer of the Company (“Indemnitee”).

BACKGROUND

The Company believes that, in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.

The Company desires and has requested Indemnitee to serve as a director and/or
officer of the Company and, in order to induce the Indemnitee to serve in such
capacity, the Company is willing to grant the Indemnitee the indemnification
provided for herein. Indemnitee is willing to so serve on the basis that such
indemnification be provided.

The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.

In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows.

Section 1. Indemnification. To the fullest extent permitted by the General
Corporation Law of the State of Delaware (the “DGCL”):

(a) The Company shall indemnify Indemnitee if Indemnitee was or is made or is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity.

(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals.

1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 2. Advance Payment of Expenses. To the fullest extent permitted by the
DGCL, expenses (including attorneys’ fees) incurred by Indemnitee in appearing
at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3(e), shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within 30 days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect
thereof. No other form of undertaking shall be required of Indemnitee other than
the execution of this Agreement. This Section 2 shall be subject to Section 3(b)
and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 6.

Section 3. Procedure for Indemnification, Notification and Defense of Claim.

(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company hereunder, notify the Company in writing of the
commencement thereof. The failure to promptly notify the Company of the
commencement of the action, suit or proceeding, or of Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.

(b) With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee with respect to a significant issue, then the Company
will not be entitled, without the written consent of Indemnitee, to assume such
defense. In addition, the Company will not be entitled, without the written
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.

(c) To the fullest extent permitted by the DGCL, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph (b) above
will constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or

2

--------------------------------------------------------------------------------

EXECUTION VERSION

 

for the account of Indemnitee incurred in connection therewith are indemnifiable
by the Company under Section 1 of this Agreement.

(d) The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a). If the
Company determines that Indemnitee is entitled to such indemnification or, as
contemplated by paragraph (c) above, the Company has acknowledged such
entitlement, the Company will make payment to Indemnitee of the indemnifiable
amount within such 30 day period. If the Company is not deemed to have so
acknowledged such entitlement or the Company’s determination of whether to grant
Indemnitee’s indemnification request shall not have been made within such 30 day
period, the requisite determination of entitlement to indemnification shall,
subject to Section 6, nonetheless be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the DGCL.

(e) In the event that (i) the Company determines in accordance with this Section
3 that Indemnitee is not entitled to indemnification under this Agreement, (ii)
the Company denies a request for indemnification, in whole or in part, or fails
to respond or make a determination of entitlement to indemnification within 30
days following receipt of a request for indemnification as described above,
(iii) payment of indemnification is not made within such 30 day period, (iv)
advancement of expenses is not timely made in accordance with Section 2, or (v)
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication in any court of competent jurisdiction of
his or her entitlement to such indemnification or advancement of expenses.
Indemnitee’s expenses (including attorneys’ fees) incurred in connection with
successfully establishing Indemnitee’s right to indemnification or advancement
of expenses, in whole or in part, in any such proceeding or otherwise shall also
be indemnified by the Company to the fullest extent permitted by the DGCL.

(f) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.

Section 4. Insurance and Subrogation.

(a) The Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies with A.M.
Best ratings of “A” or better, Fitch ratings of “BBBq” or better, Moody’s
ratings of “Baa2” or better or Standard & Poor’s ratings of “BBBpi” or better,
providing Indemnitee with coverage for any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or

3

--------------------------------------------------------------------------------

EXECUTION VERSION

 

was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or arising out of Indemnitee’s status as such, whether
or not the Company would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement. Such insurance policies shall
have coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director or officer of the Company. If
the Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of an action, suit or proceeding, the
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy.

(b) Subject to Section 9(b), in the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy. Indemnitee shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

(c) Subject to Section 9(b), the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines and amounts paid in settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.

Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative or investigative.

(b) The term “by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.

4

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out-of-pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of an action, suit
or proceeding or establishing or enforcing a right to indemnification under this
Agreement or otherwise incurred in connection with a claim that is indemnifiable
hereunder.

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).

Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof),
however denominated, initiated by Indemnitee, other than (i) an action, suit or
proceeding brought to establish or enforce a right to indemnification or
advancement of expenses under this Agreement (which shall be governed by the
provisions of Section 6(b) of this Agreement) and (ii) an action, suit or
proceeding (or part thereof) was authorized or consented to by the Board of
Directors of the Company, it being understood and agreed that such authorization
or consent shall not be unreasonably withheld in connection with any compulsory
counterclaim brought by Indemnitee in response to an action, suit or proceeding
otherwise indemnifiable under this agreement.

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by the DGCL), or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 6(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2 hereof.

(c) Section 16(b) Matters. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.

(d) Fraud or Willful Misconduct. To indemnify Indemnitee on account of conduct
by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to

5

--------------------------------------------------------------------------------

EXECUTION VERSION

 

which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing to have been knowingly
fraudulent or constitute willful misconduct.

(e) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.

Section 7. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written consent.
The Company shall not settle any action, suit or proceeding in any manner that
would impose any fine or other obligation on Indemnitee without Indemnitee’s
prior written consent. Neither the Company nor Indemnitee will unreasonably
withhold his, her, its or their consent to any proposed settlement.

Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, to the fullest extent permitted by any applicable portion
of this Agreement that shall not have been invalidated.

Section 9. Contribution/Jointly Indemnifiable Claims.

(a) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by the
DGCL, contribute to the payment of all of Indemnitee’s loss and liability
suffered and expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement reasonably incurred by or on behalf of Indemnitee in
connection with any action, suit or proceeding, including any appeals, in an
amount that is just and equitable in the circumstances; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to any limitation on
indemnification set forth in Section 4(c), 6 (other than clause (e)) or 7
hereof.

6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Given that certain jointly indemnifiable claims may arise due to the service
of the Indemnitee as a director and/or officer of the Company at the request of
the Indemnitee-related entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-related entities. Under no
circumstance shall the Company be entitled to any right of subrogation against
or contribution by the Indemnitee-related entities and no right of advancement,
indemnification or recovery the Indemnitee may have from the Indemnitee-related
entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company hereunder. In the event that any of the
Indemnitee-related entities shall make any payment to the Indemnitee in respect
of indemnification or advancement of expenses with respect to any jointly
indemnifiable claim, the Indemnitee-related entity making such payment shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee against the Company, and Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-related entities effectively to bring suit to
enforce such rights. The Company and Indemnitee agree that each of the
Indemnitee-related entities shall be third-party beneficiaries with respect to
this Section 9(b), entitled to enforce this Section 9(b) as though each such
Indemnitee-related entity were a party to this Agreement. For purposes of this
Section 9(b), the following terms shall have the following meanings:

(i) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(ii) The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the DGCL, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or the
Indemnitee-related entities, as applicable.

Section 10. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed, (b)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Notice to
the Company shall be directed to Charles R. Corbin,

7

--------------------------------------------------------------------------------

EXECUTION VERSION

 

General Counsel, by email at charles.corbin@hgv.com or by telephone at (407)
613-8410. Notice to Indemnitee shall be directed to Indemnitee’s contact
information on file with the Company’s Corporate Secretary or its Human
Resources Department.

Section 11. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of Indemnitee. No amendment or alteration of the Company’s
Certificate of Incorporation or Bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.

Section 12. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company.

Section 13. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL.

Section 14. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 15. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.

Section 16. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Indemnitor, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

Section 17. Service of Process and Venue. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in

8

--------------------------------------------------------------------------------

EXECUTION VERSION

 

any other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808
as its agent in the State of Delaware as such party’s agent for acceptance of
legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

Section 18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.

Section 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 20. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

[Signature Page Follows]

9

--------------------------------------------------------------------------------

EXECUTION VERSION

 

This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.

 

HILTON GRAND VACATIONS INC.

 

INDEMNITEE

 

 

 

By:

 

 

 

 

10

--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT B

FORM OF WAIVER AND RELEASE

11

--------------------------------------------------------------------------------

EXECUTION VERSION

 

FORM OF WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (the “Release Agreement”) is entered into by
between _________ (“You” or “Your”) and Hilton Grand Vacations Inc. (“HGV” or
the “Company”).

1.

You acknowledge and agree that the termination of Your employment with the
Company will terminate effective _________ (the “Separation Date”).  

2.

In exchange for You signing this Release Agreement within sixty (60) days of the
Separation Date, and You not revoking this Release Agreement, You acknowledge
and agree that You will receive certain severance pay, benefits, and certain
other specified compensation and benefits (collectively referred to herein as
the “Severance Benefits”), as provided in Section 2.1 and 2.2 of that certain
Severance Agreement entered into between You and the Company (the “Severance
Agreement”).  You acknowledge that the Severance Benefits are subject to the
terms and conditions of the Severance Agreement, exceed any earned wages or
anything else of value otherwise owed to You by the Company, and You would not
receive the Severance Benefits absent Your execution of this Release Agreement.

3.

In exchange for the Severance Benefits, You, voluntarily and of Your own free
will, to the fullest extent permitted by law, hereby forever waive, release,
discharge and hold harmless, the Company, and each of its former, current and
future subsidiaries, affiliates, divisions, parents, equity holders,
predecessors, successors and assigns, and all of their current, former and
future officers, shareholders, members, partners, principals, investors, owners,
directors, trustees, joint venturers, insurers, attorneys, employees, agents (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) and
all of their affiliates, predecessors, successors and assigns (the “Released
Parties”), from any and all claims, rights, causes of action and demands of
whatever nature, whether known or unknown, foreseen or unforeseen, that You had,
now have or may have against any of them arising from any act, event or omission
which has occurred up through the date You sign this Release Agreement.  

4.

This waiver and release of claims includes, but is not limited to, (i) claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Older Worker Benefit Protection Act of 1990, the Americans With Disabilities
Act, the Equal Pay Act, the Genetic Information Non-Discrimination Act, the
National Labor Relations Act, the Pregnancy Discrimination Act, the Immigration
Reform and Control Act, the Employee Retirement Income Security Act of 1974
(ERISA), Sections 503 and 504 of the Rehabilitation Act of 1973, the Family and
Medical Leave Act, and the Worker Adjustment Retraining and Notification Act,
all as amended; (ii) all other federal, state and local anti-discrimination,
labor or employment laws or regulations or orders to the extent any such claims
may legally be waived by private agreement; (iii) claims and potential claims
relating to or arising out of any work You have done for the Company in any
capacity, Your employment, the terms and conditions of Your employment and/or
Your separation from employment, including but not limited to statutory claims
and claims in common law or in equity, including, without limitation, claims for
discrimination, harassment, retaliation for asserting any claims,
whistle-blowing, breach of contract (oral or written, express or implied),
detrimental reliance, breach of policy or

12

--------------------------------------------------------------------------------

EXECUTION VERSION

 

practice, constructive discharge, wrongful discharge, negligence, emotional
distress, pain and suffering and all torts, including any intentional torts,
such as defamation; (iv) claims and potential claims subject to federal, state
and local occupational safety and health laws and regulations; (v) claims or
potential claims under any other federal, state or local constitution, statute,
regulation, agreement, order or duty; (vi) claims or potential claims concerning
or based on the adequacy of Your compensation or remuneration, including
incentive payments, commissions, bonuses, expense reimbursements, or claims for
benefits, to the extent any and all such claims are legally capable of being
waived; and (vii) any claims or potential claims for relief of any kind,
including but not limited to claims for back pay, front pay, compensatory or
punitive damages, reinstatement or other equitable relief, injunctive or
declaratory relief, attorneys’ fees, costs, disbursements and/or the like.

5.

Notwithstanding the above, the foregoing waiver and release of legal claims
shall not release any claims or rights arising from or related to the following:
(i) the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), workers’
compensation benefits, or unemployment insurance benefits; (ii) reimbursement
for business expenses incurred prior to the date of termination, in accordance
with any HGV business expense policies (as applicable); (iii) any employee
benefit or compensation plan or program in which You participate (or
participated), subject to the terms and conditions of such plans or programs,
Your right to receive the Severance Benefits, or any other rights to which You
are entitled pursuant to the Severance Agreement or the Letter (but only to the
extent that such rights do not otherwise terminate as of the Separation Date in
accordance with the terms of the Severance Agreement or the Letter); (iv) Your
rights to be indemnified pursuant to the terms of that certain indemnification
agreement entered into by between You and the Company (the “Indemnification
Agreement”) for claims or proceedings, or threatened claims or proceedings, that
arise out of or relate to Your service as an officer or employee of HGV and/or
any affiliate, including attorneys’ fees of attorneys of Your choosing, subject
to and as provided in the Indemnification Agreement; (v) Your vested equity or
other similar interest in HGV or any affiliate, subject to the terms and
conditions of any applicable plan and award agreement; and (vi) any rights or
claims that arise after the signing of this Release Agreement or which otherwise
cannot be waived as a matter of law.

6.

The foregoing waiver and release of legal claims shall not waive Your rights to
file a charge with an administrative agency and to participate in an agency
investigation or report possible violations of federal law or regulation to any
governmental agency or entity. However, except as provided below, You knowingly
and intentionally waive and release any right to monetary relief or other
individual specific remedy that might be sought on Your behalf by any other
person, entity, local, state or federal government or agency thereof, including
specifically the Equal Employment Opportunity Commission, U.S. Department of
Labor, or any state agency.  You understand and agree that (a) neither this
provision nor anything else in this Release Agreement prohibits You from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission (“SEC”), Congress, and any agency Inspector
General, or communicating with such government agencies, or otherwise
participating in any investigation or proceeding that may be conducted by such
government agencies, including providing documents or other information; (b) You
do not need the prior authorization of the Company to take any action described
in clause (a) of this Section, and

13

--------------------------------------------------------------------------------

EXECUTION VERSION

 

You are not required to notify the Company that You have taken any action
described in clause (a); and (c) this Release Agreement does not limit Your
right to receive an award for providing information relating to a possible
securities law violation to the SEC.  

7.

Except as provided above, the foregoing waiver and release of legal claims
includes all claims existing as of the date You sign this Release Agreement,
even though You did not know or suspect those claims to exist at the time You
signed the Release Agreement, regardless of whether knowledge of such claims or
the underlying facts would have materially affected Your decision to sign this
Release Agreement.  Your subsequent discovery of different or additional facts
shall not affect the enforceability of this Release Agreement.  You further
represent and warrant that You have not assigned or transferred, or purported to
assign or transfer to any third party, any claim released by this Release
Agreement, and that You will indemnify the Company and the other Released
Parties and hold them harmless against any claims, costs or expenses (including
attorneys’ fees) paid or incurred, arising out of or related to any such
transfer or assignment.

8.

You shall return all Company property and Confidential Information (as defined
in Severance Agreement).  By signing below, You represent and agree that You
have returned all Company property and complied with all of Your obligations
under Section 4.2(c) of the Severance Agreement.  The Company is not required to
provide any Severance Benefits until You fully comply with this provision.

9.

You agree to cooperate fully and provide assistance to the Company in any legal
or other proceedings which may be required, including any litigation or
potential litigation or administrative, regulatory or investigatory matter in
which You are, or may be, a witness, or as to which You possess, or may possess,
relevant information.  The Company shall pay all reasonable expenses incurred in
connection with a request made by a Released Party pursuant to this Section
unless such payment is prohibited by applicable law or rule regarding legal
ethics or professional conduct.  

10.

You agree that all controversies, claims, disputes, and matters arising out of
or relating to this Release Agreement or the breach thereof, shall be subject to
binding arbitration in accordance with the terms of that certain Mutual
Agreement to Arbitrate entered into by and between You and the Company (the
“Arbitration Agreement”).

11.

You acknowledge and agree that the Arbitration Agreement and any post-employment
restrictive covenants (including, but not limited to, any confidentiality,
non-competition and non-solicitation obligations contained in the Severance
Agreement and/or any other employment agreement between You and the Company)
shall remain in full force and effect and are incorporated by reference herein,
and You shall remain subject to the obligations contained therein regardless of
whether You sign or revoke this Release Agreement.  Copies of any such
agreements are available upon Your request.  

12.

By signing this Release Agreement, the Company does not admit to any wrongdoing
or legal violation by the Company or the Released Parties.

14

--------------------------------------------------------------------------------

EXECUTION VERSION

 

13.

This Release Agreement is intended as a legally binding and enforceable
document.  You have been advised to seek legal counsel and have been provided
time and opportunity to consult with an attorney prior to executing this Release
Agreement.

14.

If any part of this Release Agreement is held invalid, that part shall be
severed and the remaining parts shall be given full force and
effect.  Notwithstanding the foregoing, in the event the release and waiver of
claims in this Release Agreement is declared invalid, this Release Agreement
shall be null and void, and the Company shall be entitled to the return of the
Severance Benefits paid to You through the date any portion of the Release
Agreement is held invalid.

15.

This Release Agreement constitutes the complete understanding and entire
agreement of the parties with respect to the subject matter hereof.  The Release
Agreement cannot be amended, terminated, discharged or waived, except by a
mutually agreed upon writing signed by You and an authorized representative of
the Company.

16.

This Release Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware, without regard to the conflict of laws provisions
of any state, to the extent not preempted by federal law, which shall otherwise
control.  The parties knowingly and voluntarily agree that any controversy or
dispute arising out of or otherwise related to this Release Agreement shall be
tried exclusively, without jury, and consent to personal jurisdiction, in the
state courts of Orlando, Florida, or the United States District Court for the
Middle District of Florida, Orlando division.

17.

You have twenty-one (21) days [IF SEPARATION IS DUE TO A GROUP REDUCTION IN
FORCE, THEN 45 DAYS] from Your receipt of this Release Agreement to consider it
before signing, although You may choose to sign it earlier.  For a period of
seven (7) days following Your signing of this Release Agreement, You may revoke
this Release Agreement.  This Release Agreement shall not become effective or
enforceable until seven (7) days after You sign and do not revoke this Release
Agreement.  You may revoke this Release Agreement only by giving written notice
of revocation to Barbara Hollkamp, Executive Vice President and Chief Human
Resources Officer (delivered to the Company’s headquarters at 5323 Millenia
Lakes Blvd., Orlando, FL 32839) within this seven (7) day period. Any revocation
must state “I hereby revoke my acceptance the Release Agreement.”

18.

This Release Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  

19.

You represent and agree that:

 

•

You have suffered no specific injuries while employed by the Company that You
did not report to the Company.

 

•

Except for the Severance Benefits, You have been provided all wages,
compensation and benefits due and owing to You.

15

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

•

You have fully read and understand all terms of this Release Agreement, and are
signing this Release Agreement voluntarily and with full knowledge of their
significance.  

 

•

You understand that You have up to twenty-one (21) calendar days to consider
this Release Agreement [IF SEPARATION IS DUE TO A GROUP REDUCTION IN FORCE, THEN
45 DAYS].  You agree that you have been advised to consult with an attorney
prior to Your signing of this Release Agreement.

 

•

You understand that You are waiving any claims under the Age Discrimination in
Employment Act and The Older Workers’ Benefit Protection Act.

 

•

You agree that any modifications, material or otherwise, made to this Release
Agreement, do not restart or affect in any manner the original up to twenty-one
(21) day consideration period [IF SEPARATION IS DUE TO A GROUP REDUCTION IN
FORCE, THEN 45 DAYS].

IN WITNESS WHEREOF, the parties voluntarily and freely enter into and execute
this Waiver and Release Agreement on the dates set forth below.

 

Hilton Grand Vacations Inc.

 

Employee

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Date:

 

 

 

Date:

 

 

 

16

--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT C

FORM OF MUTUAL AGREEMENT TO ARBITRATE CLAIMS

17

--------------------------------------------------------------------------------

EXECUTION VERSION

 

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

This Mutual Agreement to Arbitrate Claims (the “Arbitration Agreement”) is
entered into by and between Hilton Grand Vacations Inc. and any of its
affiliates, subsidiaries or related entities (“HGV”) and Matthew A. Sparks
(“Employee” or “You” or “Your”) (HGV and You are each referred to as a “Party”
in this Arbitration Agreement, and collectively referred to as the
“Parties).  This Arbitration Agreement shall be effective on the date You
execute this Arbitration Agreement below (the “Effective Date”).

 

1.

Intent of Agreement

HGV and You agree that this Arbitration Agreement will govern the resolution of
all disputes, claims or any other matters arising out of or relating to Your
employment relationship with HGV.  This Arbitration Agreement includes any
claims or disputes that You may have against HGV or against any of its officers,
directors, employees, agents, or parents, subsidiaries or affiliated companies,
or any claims or disputes HGV may have against You.  The Parties shall resolve
all disputes arising out of the employment relationship in accordance with this
Arbitration Agreement.  Both You and HGV waive all rights to a civil court
action regarding any covered dispute.  Only the arbitrator, and not a judge or a
jury, will decide the dispute.

This Arbitration Agreement is a condition of employment.  If You accept
employment with HGV, both You and HGV will be bound by its terms.  Your
acceptance of employment or continued employment with HGV and HGV’s reciprocal
agreement to arbitrate covered claims constitute consideration for the
obligations imposed by this Arbitration Agreement.  However, the Arbitration
Agreement is not a promise that Your employment will continue for any specified
period of time or end only under certain conditions.  This Arbitration Agreement
does not change Your at-will employment relationship.

 

2.

Mutual Agreement to Arbitrate

Except for the claims set forth in the paragraph below, HGV and You mutually
agree to arbitrate any and all disputes, claims, or controversies (“Covered
Claims”) against the other that could be brought in a court including, but not
limited to, all claims arising out of Your employment, the terms and conditions
of Your employment, any work You have done for the Company in any capacity, the
cessation of employment, any agreement between You and HGV, and any claim that
could have been brought before any court by You or HGV.  This Arbitration
Agreement includes, but is not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, the Older Worker Benefit
Protection Act of 1990, the Americans With Disabilities Act, the Equal Pay Act,
the Genetic Information Non-Discrimination Act, the National Labor Relations
Act, the Pregnancy Discrimination Act, the Immigration Reform and Control Act,
the Employee Retirement Income Security Act of 1974 (“ERISA”), the Family and
Medical Leave Act, and the Worker Adjustment Retraining and Notification Act,
all as amended; state anti-discrimination laws; any federal, state or local
anti-discrimination laws; any federal, state or local wage and hour laws; or any
other federal, state, or local law, order, ordinance or regulation; or any
claims based on any public policy, contract, tort, or common law; and any claims
or potential claims for relief of any kind, including, but not limited to,
claims for back pay, front pay, compensatory or punitive damages, reinstatement
or other equitable relief, injunctive or declaratory relief, attorneys’ fees,

18

--------------------------------------------------------------------------------

EXECUTION VERSION

 

costs, disbursements and/or other relief.  This Arbitration Agreement
specifically requires that the Company arbitrate any claims it may have against
You.  

Claims not covered by this Arbitration Agreement are: (i) claims for workers’
compensation benefits; (ii) claims for unemployment compensation benefits; (iii)
claims based upon the Company’s current (successor or future) stock option
plans, employee pension and/or welfare benefit plans if those plans contain some
form of a grievance, arbitration, or other alternative dispute procedure for the
resolution of disputes under the plan; and (iv) claims by federal law which are
not subject to mandatory binding pre-dispute arbitration pursuant to the Federal
Arbitration Act, such as claims under the Dodd-Frank Wall Street Reform
Act.  Further, this Arbitration Agreement does not prohibit the filing of an
administrative charge with a federal, state, or local administrative agency such
as the National Labor Relations Board (“NLRB”) or the Equal Employment
Opportunity Commission (“EEOC”) and/or their state equivalents.  However,
employees shall not be entitled to seek or receive any monetary compensation as
a result of any proceeding arising from the filing of any such charge and/or
participating in an investigation resulting from the filing of a charge with the
EEOC and/or state or local human rights agency.

 

3.

Waiver of Multi-Plaintiff, Class, Collective and Representative Actions

Except where prohibited by federal law, covered claims must be brought on an
individual basis only, and arbitration on an individual basis is the exclusive
remedy.  Neither You nor HGV may submit a multi-plaintiff, class, collective or
representative action for resolution under this Arbitration Agreement, and no
arbitrator has authority to proceed with arbitration on such a basis.  You may
not participate as a member or representative in any multi-plaintiff, class,
collective or representative action against HGV, and are not entitled to any
recovery in such an action in any forum.  Any disputes concerning the validity
of this multi-plaintiff, class, collective and representative action waiver will
be decided by a court of competent jurisdiction, not by the arbitrator.  In the
event this waiver is found to be unenforceable, then any claim brought on a
multi-plaintiff, class, collective or representative basis must be filed in a
court of competent jurisdiction, and such court shall be the exclusive forum for
all such claims.

 

4.

Amendment

This Arbitration Agreement may be revised, amended, or modified only if such
revision, amendment, or modification is in writing and signed by both parties.

 

5.

Applicable Law and Arbitrator’s Authority

This Arbitration Agreement is governed by the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq., to the maximum extent permitted by applicable law. Except as
otherwise expressly agreed upon or otherwise provided by this Arbitration
Agreement, any dispute as to the arbitrability of a particular claim made
pursuant to this Arbitration Agreement shall be resolved in
arbitration.  Further, except as otherwise provided in Section 3, the
arbitrator, and not any federal, state or local court or agency, has exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Arbitration Agreement, including but not
limited to any claim that all or any part of this Arbitration Agreement is void
or voidable.

19

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

6.

Severability and Related Matters

If an arbitrator finds any provision of this Arbitration Agreement
unenforceable, a court or arbitrator shall interpret or modify this Arbitration
Agreement, to the extent necessary, for it to be enforceable, subject to the
provisions of Section 3.  If a provision of this Arbitration Agreement is deemed
unlawful or unenforceable, that provision and the Arbitration Agreement
automatically, immediately and retroactively shall be modified or amended to be
enforceable.  The arbitrator shall, however, have no power under this
Arbitration Agreement to consolidate claims and/or to hear a multi-party, class,
collective or representative action.

 

7.

Initiating Arbitration

To initiate arbitration You must file a written demand for arbitration with JAMS
(www.jamsadr.com) and simultaneously deliver a copy to HGV at the Office of the
General Counsel (delivered to HGV’s headquarters at 5323 Millenia Lakes Blvd.,
Orlando, FL 32839).  For HGV to initiate arbitration, it must file a written
demand for arbitration with JAMS and simultaneously deliver a copy to You at
Your last known address recorded in Your personnel records.  JAMS can be
contacted at 800-352-5267 or online at www.jamsadr.com.  Any claim for
arbitration by an aggrieved Party will be timely only if brought within the time
in which an administrative charge or complaint would need to have been filed if
the claim is one which could be filed with an administrative agency.  If the
arbitration claim raises an issue which could not have been filed with an
administrative agency, then the claim must be filed within the time set by the
appropriate statute of limitation.

 

8.

The Arbitration Process

The arbitration shall be administered by JAMS or such other arbitration service
provider to which You and HGV mutually agree.  A single neutral arbitrator shall
preside over the arbitration in accordance with JAMS’s Employment Arbitration
Rules & Procedures (the “JAMS Rules”), or as otherwise agreed by the
parties.  Unless the parties agree otherwise, the arbitrator shall be appointed
in the manner provided by the JAMS Rules and shall be a retired state or federal
judge.  The arbitration proceeding shall take place in or near the city where
You worked.

Unless otherwise agreed by the parties, the JAMS Rules shall govern all
arbitration procedures not specifically addressed in this Arbitration
Agreement.  To the extent any of the provisions in this Arbitration Agreement
conflict with any of the JAMS rules, the provisions of this Arbitration
Agreement shall prevail.  You may obtain a copy of the JAMS Rules from the
JAMS’s website (www.jamsadr.com) or by contacting JAMS directly (toll-free
800-352-5267).  You may also request a copy from HGV’s Human Resources
Department.  The arbitration shall be venued at the JAMS office nearest to Your
last work location.  If for whatever reason JAMS declines to act as the neutral,
the parties shall utilize the American Arbitration Association (“AAA”)
(www.adr.org) as the neutral for the arbitration/appeal and shall utilize its
employment arbitration rules.

Each Party may be represented by an attorney at its own expense.  Both parties
to the arbitration shall be entitled to conduct reasonable discovery pursuant to
the JAMS Rules, except as may be modified by mutual agreement of the
parties.  The arbitrator shall apply the Federal Rules of Evidence as
interpreted in the jurisdiction where the arbitration is held.  If either Party
files a

20

--------------------------------------------------------------------------------

EXECUTION VERSION

 

motion for summary judgment, the arbitrator must render a written and detailed
opinion on that motion within sixty (60) calendar days of submission of all
supporting and opposition papers.  If the motion is in any part denied, the case
shall proceed to hearing before another arbitrator who did not consider the
summary judgment motion.  That arbitrator shall be selected from a new panel to
be provided by JAMS (or other third-party administrator then handling the
proceeding).  If no summary judgment is filed, then the original arbitrator will
retain jurisdiction.

All orders of the arbitrator (except evidentiary rulings at the arbitration)
shall be in writing and subject to review pursuant to the Federal Arbitration
Act.  Any authorized decision or award of the arbitrator shall be final and
binding on the parties.  The arbitrator may award relief only on an individual
basis.  The arbitrator shall have the authority to award any relief authorized
by law in connection with the claims or disputes asserted.  The arbitrator shall
not have the authority to award any remedy that is not specifically authorized
by statute or judicial opinion.  The arbitrator shall apply the substantive law
of the state in which You are employed and/or federal law when applicable.

Either Party may bring an action in a court of competent jurisdiction to compel
arbitration or to enforce or vacate an arbitration award.  Any relief or
recovery to which a Party may be entitled on any claim shall be limited to that
awarded by the arbitrator.

 

9.

The Consideration for the Arbitration Agreement

In addition to the consideration being a mutual agreement to arbitrate, HGV
agrees to reimburse You for any administrative filing fees JAMS may impose on
You to initiate arbitration.  As further consideration, HGV also will pay all
fees charged by the arbitrator for his/her services, as well as all travel,
lodging, and meal costs of the arbitrator.  Further, HGV agrees that if it
prevails at the arbitration it shall not seek or pursue costs from You, even if
at law it would otherwise be entitled to pursue such costs; provided, however,
distinct from costs, HGV retains any and all rights it may have to recover its
attorneys’ fees (e.g., for frivolous claims or as allowed by law), any
compensatory or other forms of recoverable damages, and any equitable or
injunctive relief allowed by law.  Your accepting initial employment or a
different position with HGV also shall constitute consideration and acceptance
by You of the terms and conditions set forth in this Arbitration Agreement.

THE PARTIES KNOWINGLY AND FREELY AGREE TO THIS MUTUAL AGREEMENT TO ARBITRATE
CLAIMS, WHICH OTHERWISE COULD HAVE BEEN BROUGHT IN COURT.  

YOU AFFIRM THAT YOU HAVE HAD SUFFICIENT TIME TO READ AND UNDERSTAND THE TERMS OF
THIS ARBITRATION AGREEMENT AND THAT YOU HAVE BEEN ADVISED OF YOUR RIGHT TO SEEK
LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF THIS AGREEMENT PRIOR TO
SIGNING.  

21

--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties voluntarily and freely enter into and execute
this Mutual Agreement to Arbitrate on the dates set forth below.

 

Hilton Grand Vacations Inc.

 

Employee

By:

 

 

 

By:

 

 

 

22